       Case: 4:20-cv-00058-SA-JMV Doc #: 21 Filed: 04/15/20 1 of 1 PageID #: 585


                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                             GREENVILLE DIVISION


VALERIE CURRY                                                                          PLAINTIFF

V.                                                       CAUSE NO. 4:20CV00058-SA-JMV

PHC-CLEVELAD, INC.,
doing business as Bolivar Medical Center, et al.                                DEFENDANTS



                      ORDER STAYING CERTAIN PROCEEDINGS

        This case comes before the Court pursuant to L.U.CIV.R. 16(b)(1)(B). The rule provides

that

               [a] motion to remand . . . will stay the attorney conference and
               disclosure requirements and all discovery not relevant to the remand
               . . . issue and will stay the parties’ obligation to make disclosures
               pending the court’s ruling on the [remand] motion[]. . . .

        Plaintiff filed a motion to remand [18] on April 14, 2020. Accordingly, the proceedings

enumerated in Local Rule 16(b)(1)(B) along with the case management conference are, hereby,

STAYED pending a decision on the motion to remand.


        SO ORDERED this, the 15th day of April, 2020.



                                                     /s/ Jane M. Virden
                                                     U. S. Magistrate Judge
